Citation Nr: 0108604	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, including as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for acoustic neuroma 
(claimed as a brain tumor), including as due to exposure to 
ionizing radiation.

3.  Entitlement to service connection for bilateral 
cataracts, including as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1949 to November 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1998, a statement of the 
case was issued in May 1998, and the veteran's substantive 
appeal was received in December 1998.  The veteran testified 
at a personal hearing at the RO in March 1998.  At that time, 
she withdrew her appeal as to the issue of entitlement to 
service connection for heart disease.


FINDING OF FACT

The veteran's thyroid disability, acoustic neuroma (claimed 
as a brain tumor), and bilateral cataracts were first 
manifested many years after her discharge from military 
service and are not related to her military service, 
including exposure to radiation during service.




CONCLUSIONS OF LAW

1.  The veteran's thyroid disability was not incurred in or 
aggravated by her active military service, nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).

2.  The veteran's acoustic neuroma (claimed as a brain tumor) 
was not incurred in or aggravated by her active military 
service, nor may it be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2000).

3.  The veteran's bilateral cataracts were not incurred in or 
aggravated by her active military service, nor may they be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she suffers from the disabilities on 
appeal as a result of exposure to ionizing radiation while 
serving on active duty at a military installation 
approximately 24 miles from the Hanford Plant in the state of 
Washington.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, the Board finds that the RO complied 
with the requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered, and 
the veteran has been afforded a VA radiation examination.  
The Board further observes that the veteran's service medical 
records are not available and, based upon information 
provided by the National Personnel Records Center in July 
1996 and July 1997, the records are presumed to have been 
destroyed in an accidental fire which occurred at the Center 
in 1973.  Under the circumstances, the Board finds that the 
record as it stands allows for equitable appellate review and 
that there has been substantial compliance with the 
provisions of the Veterans Claims Assistance Act of 2000.  No 
useful purpose would be served in this case by delaying 
appellate review for additional development.  Additionally, 
the veteran has been notified, through the statement of the 
case and supplemental statements of the case of the evidence 
necessary to complete her claim.  Therefore, VA has complied 
with the notification requirements in the Veterans Claims 
Assistance Act of 2000.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service 
connected, as specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d), when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the VA Under Secretary for Benefits.  
The regulation provides a list of recognized radiogenic 
diseases under subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  38 
C.F.R. § 3.311(b)(5).  In addition, § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

At a May 1996 VA radiation examination, the veteran stated 
that she had developed a goiter and had surgery in 1962 that 
disclosed Hashimoto's thyroiditis.  In 1989 it was discovered 
that she had acoustic neuroma.  The assessment was 
significant exposure environmentally while stationed at Moses 
Lake, Washington, during the Hanford Project; acoustic 
neuroma (1989); and Hashimoto's thyroiditis (1962).

Various treatment records have been associated with the 
claims file.  For example, a letter from the veteran's 
private physician indicated that a December 1992 examination 
revealed mild cataracts.  A private physician in a March 1998 
letter stated that the veteran had "nuclear sclerosis," and 
described the veteran's cataracts as "the most common 
form."  A review of the additional medical records reflects 
that none of them suggest that the veteran's claimed 
disorders are related to any radiation exposure in service.

The Board notes that none of the disabilities on appeal are 
one of the 15 types of cancer subject to presumptive service 
connection, and the evidence does not show, nor does the 
veteran allege, that she participated in a "radiation-risk 
activity" as defined by the applicable regulations.  Thus, 
the veteran's disabilities on appeal cannot be service-
connected under the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).

It is also pertinent to note that no medical expert's opinion 
has been submitted to suggest that the veteran's thyroid 
disability, acoustic neuroma (claimed as a brain tumor), or 
cataracts developed while the veteran was serving on active 
duty or until many years thereafter, and neither the veteran 
nor her representative has contended otherwise.  Further, no 
physician has linked the veteran's disabilities on appeal to 
exposure to radiation during service.  In other words, the 
veteran has not introduced evidence of direct service 
connection for her disabilities.  38 C.F.R. § 3.303(d); 
Combee.

The RO has accorded the veteran the special assistance 
provided by 38 C.F.R. § 3.311 for radiogenic diseases.  In 
this regard, of record is a statement from the Department of 
the Air Force, dated in May 1999, indicating that it had 
queried the USAF Master Radiation Exposure Registry and had 
researched all other information available to it of records 
of occupational radiation exposure monitoring.  However, 
there was no external or internal radiation exposure data 
(concerning the veteran) in the Registry.

Additionally, the RO referred the veteran's claim to the 
Compensation and Pension Service, which, on June 9, 1999, 
sent a Memorandum to VA Under Secretary for Benefits and 
requested an opinion on the likelihood that the veteran's 
claimed disabilities were related to inservice radiation 
exposure.  A review of the June 1999 memorandum reflects that 
the factual background of the case was provided.

In response to a memorandum directed to the Under Secretary 
for Health, a memorandum from the Chief Public Health and 
Environmental Hazards Officer, dated June 11, 1999, was 
prepared.  The text of the latter memorandum, in its 
entirety, is as follows:

1.  This is in response to your 
memorandum dated June 9, 1999.

2.  The veteran is reported to have 
served at Larson AFB, Moses Lake, WA, 
which the veteran states is approximately 
24 miles from Hanford, from March 1950 to 
November 1951.

3.  According to the October 1994 
Battelle report, "Atmospheric Pathway 
Dosimetry Report, 1944-1992", the 
estimated dose to an adult maximum 
representative individual from key 
radionuclides at the highest impact 
offsite location was less than 0.01 rem 
effective dose equivalent (EDE) during 
1950 and less than 0.1 rem EDE during 
1951 (figure 8.1, page x).  The estimated 
thyroid dose from I-I 31 to an adult 
maximum representative individual was 
less than I rad during 1950 and about 1 
rad during 1951 (figure 5.2, page xi).  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, 1985, 
page 23).

4.  According to the July 1994 Battelle 
report "Columbia River Pathway Dosimetry 
Report, 1944-1992", the dose for a 
maximum representative individual at 
Ringold, Washington was less than 0.050 
rem EDE per year for 1950 and 1951 
(figure 5.1, page vii). (See copies of 
pages attached.)

5.  The Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6,1988, does not provide 
screening doses for Hashimoto's 
thyroiditis, acoustic neuromas, or 
cataracts.  The Summary Final Report of 
the Hanford Thyroid Disease Study, 1999, 
pages 19-21, did not show any increased 
occurrence of autoimmune/Hashimoto's 
thyroiditis with increasing I-I 31 doses 
to the thyroid from 0-0.9 rad to 40+ 
rads.

6.  Radiation increases the incidence of 
both benign and malignant central nervous 
system neoplasms.  However, the dose 
relationship is uncertain and many of the 
studies relate to exposure in utero or 
during childhood (Health Effects of 
Exposure to Low Levels of ionizing 
Radiation (BEIR V), 1990, pages 310-313).  
The risk in adults appears to be 
relatively low when compared to other 
tissues.  Most studies show no excess 
risk or a nonstatistically significant 
increased risk for brain tumors 
especially when the dose is less than 100 
rads (Meitler and Upton, Medical Effects 
Of Ionizing Radiation, 2nd edition, 1995, 
page 122).

7.  According to information in BEIR V, 
page 363, the threshold dose of radiation 
resulting in lens opacities in atomic 
bomb survivors was about 60-150 rads 
while the threshold for persons treated 
with X-rays to the eye is about 200-500 
rads.

8.  In light of the above, in our opinion 
it is unlikely that the veteran's 
Hashimoto's thyroiditis, acoustic 
neuroma, or cataracts can be attributed 
to exposure to ionizing radiation related 
to Hanford in service.

In short, it was concluded that the veteran's Hashimoto's 
thyroiditis, acoustic neuroma, or cataracts were unlikely to 
be the result of radiation exposure in service, and there is 
no specific competent evidence to refute this opinion.

In a letter to the RO, dated later in June 1999, the 
Director, Compensation and Pension Service referenced the 
opinion requested from the Under Secretary for Health.  The 
text of the letter, in its entirety, is as follows:

As stated in our letter of June 9, 1999, 
an opinion was requested from the Under 
Secretary for Health concerning the 
relationship between the veteran's 
disability and her exposure to radiation 
in service.  The veteran was stationed 
approximately 24 miles from the Hanford 
Plant in Washington, from March 1950, to 
November 1951.

We have received a medical opinion from 
the Under Secretary that advised that 
according to the scientific literature, 
the estimated atmospheric doses from key 
radionuclides at the highest impact 
offsite location was less than 0.01 rem 
effective dose equivalent (EDE) during 
1950 and less than 0.1 rem EDE during 
1951.  The estimated thyroid dose was 
less than 1 rad during 1950 and about 1 
rad during 1951.  Radiation doses to 
other parts of the body from radioiodine 
are about 0.1% of the thyroid dose.  The 
maximum dose was less than 0.050 rem EDE 
per year for 1950 and 1951.  

The summary final report of the Hanford 
Thyroid Disease Study of 1999, did not 
show any increased occurrence of 
autoimmune/Hashimoto's thyroiditis with 
increasing I-131 doses to the thyroid 
from 0-0.9 rads to 40+ rads.

Radiation increased the incidence of both 
benign and malignant central nervous 
system neoplasms.  The dose relationship 
is uncertain and the risk in adults 
appears to be relatively low when 
compared to other tissues.  Most studies 
show no excess risk or a nonstatistically 
significant increased risk for brain 
tumor, especially when the dose is less 
than 100 rads.

The threshold dose of radiation resulting 
in lens opacities in Atom-bomb survivors 
was about 60-150 rads while the threshold 
for persons treated with x-rays to the 
eye is about 200-500 rads.

Based on all of the information above, it 
is unlikely that the veteran's 
Hashimoto's thyroiditis, acoustic 
neuroma, or cataracts can be attributed 
to her exposure to ionizing radiation in 
service.

As a result of this opinion, and 
following review of the evidence in its 
entirety, it is our opinion that there is 
no reasonable possibility that the 
veteran's disability was the result of 
such exposure.

The Board acknowledges that the veteran has submitted medical 
treatise evidence in support of her claims.  However, none of 
the materials reveals any information concerning the 
veteran's specific exposure to ionizing radiation during 
service, and none of the materials links the veteran's 
disabilities on appeal to her service, including any possible 
exposure she may have received on active duty.

As for the veteran's statements and March 1998 RO hearing 
testimony concerning her belief that she suffers from the 
disabilities on appeal as a result of exposure to ionizing 
radiation during service, the veteran has not shown that she 
possesses the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether her 
thyroid disability, acoustic neuroma, or cataracts were 
caused by exposure to ionizing radiation in service, or to 
any other incident in service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Board does not doubt the 
veteran's sincerity in her belief that she suffers from the 
disabilities on appeal as a result of exposure to radiation 
during service, this is a scientific conclusion which she is 
not competent to make without professional support in the 
record.

In sum, the record as it stands does not include medical 
evidence suggesting a link between the veteran's disabilities 
on appeal and her military service, including any radiation 
exposure during such service.  As such, the Board is 
compelled to find that the preponderance of the evidence is 
against a finding that the veteran suffers from a thyroid 
disability, acoustic neuroma and bilateral cataracts related 
to her active military service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant favorable determinations.


ORDER

Service connection for a thyroid disability, acoustic neuroma 
(claimed as a brain tumor) and bilateral cataracts, including 
as due to exposure to ionizing radiation, is denied.



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

 

